Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 30, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  147877 & (27)                                                                                         Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  TOM BARROW,                                                                                              David F. Viviano,
          Plaintiff,                                                                                                   Justices


  and
  CITIZENS UNITED AGAINST CORRUPT
  GOVERNMENT and D. MICHELLE WHITE,
            Plaintiffs-Appellants,
  v                                                                  SC: 147877
                                                                     COA: 317540
                                                                     Wayne CC: 13-008926-AW
  CITY OF DETROIT ELECTION COMMISSION,
  CITY CLERK FOR THE CITY OF DETROIT,
  MICHAEL DUGGAN, and MICHAEL DUGGAN
  FOR MAYOR COMMITTEE,
            Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal prior to decision by the Court of Appeals is
  considered, and it is DENIED, because the Court is not persuaded that the questions
  presented will cause a “delay in final adjudication . . . likely to cause substantial harm” or
  that “the appeal is from a ruling that a provision of the Michigan Constitution, a
  Michigan statute, a rule or regulation included in the Michigan Administrative Code, or
  any other action of the legislative or executive branch of state government is invalid.”
  MCR 7.302(B)(4). The question of awarding costs is reserved until further order of the
  Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 30, 2013
         p1030
                                                                                Clerk